NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 03 2016

                            FOR THE NINTH CIRCUIT                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




QUEEN ANNE PARK HOMEOWNERS                       No. 12-36021
ASSOCIATION, a Washington non-profit
corporation,                                     DC No. CV 11-01579 TSZ

              Plaintiff - Appellant,
                                                 MEMORANDUM*
 v.

STATE FARM FIRE AND CASUALTY
INSURANCE COMPANY, a foreign
insurance company,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                     Argued and Submitted December 8, 2015
                              Pasadena, California

Before:       PREGERSON, TASHIMA, and MURGUIA, Circuit Judges.

      Plaintiff-Appellant Queen Anne Park Homeowners Association (the

“HOA”) appeals the district court’s grant of summary judgment for Defendant-



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Appellee State Farm Fire and Casualty Company (“State Farm”). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      In 2011, the HOA discovered decay in the layer of wallboard between the

exterior siding and framing of its condominiums in Seattle, Washington. The

HOA filed a claim with State Farm, which had insured the HOA’s properties

between 1992 and 1998. The HOA claimed that, while the policies were in effect,

parts of the HOA’s condominiums had “collapsed.” The insurance policies

provided coverage in the event parts of the condominium buildings “collapsed” as

a result of “hidden decay,” but the policies did not define “collapse.” State Farm

rejected the HOA’s claim. The HOA then brought this action against State Farm

for breach of contract, seeking a declaratory judgment of the parties’ rights and

obligations under the insurance policies.

      During discovery, the HOA filed a Motion for Partial Summary Judgment to

ascertain the meaning of “collapse” under Washington law. The district court

ruled that “collapse” meant that the buildings, or parts of the buildings, were in

imminent danger of falling down when the insurance policies were in effect. The

district court then ordered the HOA to show cause why summary judgment should

not be entered in favor of State Farm under this standard. Although the HOA

contested the district court’s definition of “collapse,” it conceded that it could not


                                            2
prove that there had been an imminent threat that any of its buildings would fall

down in 1998 when its insurance policies expired, given that the condominiums

were still standing in 2012. Accordingly, the district court granted summary

judgment for State Farm and dismissed the action with prejudice.

      The HOA appealed and we certified to the Washington Supreme Court the

question of the meaning of “collapse” under Washington law. Queen Anne Park

Homeowners Ass’n v. State Farm Fire & Cas. Co., 763 F.3d 1232, 1235 (9th Cir.

2014). The Washington Supreme Court held that “collapse” meant the “substantial

impairment of the structural integrity of a building or part of a building that renders

such building or part of a building unfit for its function or unsafe.” Queen Anne

Park Homeowners Ass’n v. State Farm Fire & Cas. Co., 352 P.3d 790, 791 (Wash.

2015) (en banc). Further, the court held that collapse “must be more than mere

settling, cracking, shrinkage, bulging, or expansion.” Id. at 792. We now review

the district court’s summary judgment ruling in light of the Washington Supreme

Court’s definition.

      We review a “grant of summary judgment de novo determining whether,

viewing all evidence in the light most favorable to the nonmoving party, there are

any genuine issues of material fact and whether the district court correctly applied

the relevant substantive law.” Kraus v. Presidio Tr. Facilities Div./Residential


                                           3
Mgmt. Branch, 572 F.3d 1039, 1042-43 (9th Cir. 2009) (internal quotation marks

omitted). We may affirm a grant of summary judgment on any ground supported

by the record. Curley v. City of N. Las Vegas, 772 F.3d 629, 631 (9th Cir. 2014).

      The HOA’s last insurance policy with State Farm expired in 1998. The

HOA has not pointed to any evidence that would allow a reasonable jury to find

that parts of its condominiums “collapsed” over 17 years ago, given that the

condominiums are still standing today. It is simply implausible that some walls of

its condominiums became “unfit for [their] function or unsafe” in or before 1998.

Cf. Ashcroft v. Iqbal, 556 U.S. 662, 678-80 (2009) (establishing plausibility

pleading standard); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007)

(same). Thus, even though the definition of “collapse” articulated by the

Washington Supreme Court is different than the one the district court applied, we

may affirm on any ground supported by the record. Curley, 772 F.3d at 631.

Accordingly, we affirm the district court’s order granting summary judgment for

State Farm and dismissing the HOA’s claims with prejudice.

      AFFIRMED.




                                          4